      Case: 1:18-op-45984-DAP Doc #: 56 Filed: 08/11/19 1 of 3. PageID #: 465



                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 CITY OF CHARLESTON, WEST
 VIRGINIA, et al.                                     MDL No. 2804

                           Plaintiffs                 Case No. 1:18-op-45984

 v.                                                   JUDGE DAN A. POLSTER

 EXPRESS SCRIPTS HOLDING
 COMPANY, et al.

                           Defendants.



                          NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff, The City

of Huntington, West Virginia by and through their undersigned counsel of record hereby gives

notice that the above-captioned action is voluntarily dismissed, without prejudice, against the

Defendants: Express Scripts Holding Company, Express Scripts, Inc., Wal-Mart Stores East L.P.,

Kroger Limited Partnership I, Walgreen Co. Rite Aid of West Virginia, Inc. and West Virginia

CVS Pharmacy, LLC.



Dated: August 11, 2019

                                                            /s/ John D. Hurst_____________
                                                            John D. Hurst (WVSB #10861)
                                                            Motley Rice LLC
                                                            50 Clay St, Suite 1
                                                            Morgantown, WV 26501
                                                            Phone: (304) 413-0456
                                                            Fax: (304) 413-0458
                                                            Email: jhurst@motleyrice.com
Case: 1:18-op-45984-DAP Doc #: 56 Filed: 08/11/19 2 of 3. PageID #: 466



                                            Charles R. Webb (WVSB #4782)
                                            Webb Law Centre
                                            716 Lee Street East
                                            Charleston, WV 25301
                                            Phone: 304-344-9322
                                            Fax: 304-344-1157
                                            Email: rusty@rustywebb.com

                                            Dennis C. Taylor (WVSB #6965)
                                            Talcott Franklin P.C.
                                            831 Fourth Avenue, Suite 201
                                            Huntington, West Virginia 25701
                                            Phone: (304) 586-9847
                                            Fax: (800) 727-0659
                                            Email: dennis@talcottfranklin.com
                                            Email: dee@talcottfranklin.com

                                            CITY OF HUNTINGTON
      Case: 1:18-op-45984-DAP Doc #: 56 Filed: 08/11/19 3 of 3. PageID #: 467



                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 CITY OF CHARLESTON, WEST
 VIRGINIA, et al.                                      MDL No. 2804

                          Plaintiffs                   Case No. 1:18-op-45984

 v.                                                    JUDGE DAN A. POLSTER

 EXPRESS SCRIPTS HOLDING
 COMPANY, et al.

                           Defendants.



                               CERTIFICATE OF SERVICE

       This is to certify that I have caused to be served a true and correct copy of NOTICE OF

VOLUNTARY DISMISAL upon counsel of record via Northern District of Ohio – Document

Filing System, on this, the 11th day of August 2019.

                                                            /s/ John D. Hurst_____________
                                                            John D. Hurst (WVSB #10861)
                                                            Motley Rice LLC
                                                            50 Clay St, Suite 1
                                                            Morgantown, WV 26501
                                                            Phone: (304) 413-0456
                                                            Fax: (304) 413-0458
                                                            Email: jhurst@motleyrice.com

                                                            CITY OF HUNTINGTON
